As filed with the Securities and Exchange Commission on October 3, Registration No.[] SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FormS-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 1311 91-210350 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2600 144 4th Avenue S.W. Calgary, Alberta, Canada T2P3N4 (866) 355-3644 Douglas N. Bolen Chief Executive Officer Delta Oil & Gas, Inc. 2600 144 4th Avenue S.W. Calgary, Alberta, Canada T2P3N4 (866) 355-3644 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to: Chad J. Wiener Quarles &Brady LLP 411 E. Wisconsin Avenue Suite, 2040 Milwaukee, Wisconsin 53202-4497 (414) 277-5409 Fax (414) 978-8918 Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective and upon consummation of the transactions described herein. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General InstructionG, check the following box:o If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per share Proposed maximum aggregate offering price(2) Amount of registration fee Common Stock, par value $0.001 per share 27,168,832 N/A $339,610 $13.35 (1) Represents the maximum number of shares of Delta common stock that can be issued in the offer. Table of Contents (2) Pursuant to Rule 457(c) and Rule 457(f), and solely for the purpose of calculating the registrationfee, the market value of the securities to be received by the Registrant was calculated as theproduct of (i)72,109,508 shares of Stallion common stock outstanding, 2,230,000 Stallion common stock options and 7,166,988 warrants outstanding as of May 31, 2008 (as reported in Stallion's Annual Report on Form 10-K for the year endedMay 31, 2008) and(ii)the average of the high and low sales prices of Stallion common stock as quoted on the OTC Bulletin Board on October 2, 2008 ($0.0125). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. 2 Table of Contents SUBJECT TO COMPLETION, DATED October 3, 2008 Delta Oil & Gas, Inc. OFFER TO PURCHASE all of the outstanding common shares of The Stallion Group on the basis of 0.333of a share of Delta Oil & Gas, Inc. and cash in the amount of $0.0008 for each Stallion Group common share Delta Oil & Gas, Inc. (“Delta,” “we,” “us,” or “our company”), hereby offers to purchase all of the outstanding common shares of The Stallion Group (“Stallion”). The offer will be open for acceptance until the expiry time, which is 5:00p.m. (Pacific time) on[●], 2008, unless extended or withdrawn. Stallion’s common shares are listed for trading on the Over-the-Counter Bulletin Board (“OTCBB”), under the symbol “SLGR.” Our common stock is listed on the OTCBB under the symbol “DOIG.” Under the offer, each Stallion common share that is tendered in the offer and accepted for purchase will be exchanged for 0.333 of a share of Delta common stock, par value $0.001, and $0.0008 in cash, without interest, subject to the terms and conditions of this prospectus. The Stallion shares exchanged for shares of common stock of Delta will have the rights, privileges, restrictions and conditions described in this prospectus. The offer is subject to certain conditions, each of which is set forth in the section entitled “The Offer— Conditions of the Offer” on page66 of this prospectus. The offer is being made only for Stallion’s common shares and is not being made for any warrants, options or other securities that may entitle the holder to acquire common shares of Stallion. Any holder of these securities who wishes to accept the offer must exercise or convert those securities according to their terms and deposit the common shares received upon exercise or conversion in accordance with the procedures described in this prospectus for the offer under the sections entitled “The Offer— Time for Acceptance” and “The Offer— Manner of Acceptance” on pages68 and 69, respectively, of this prospectus.
